94 F.3d 647
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Phil KAUBLE, Plaintiff-Appellant,v.PENSION BENEFIT GUARANTY CORPORATION, Defendant-Appellee.
No. 95-1511.
United States Court of Appeals, Seventh Circuit.
Submitted July 26, 1996.*Decided Aug. 14, 1996.

Before RIPPLE, MANION, and KANNE, Circuit Judges.

ORDER

1
This case represents yet another effort to revive claims arising out of the Continental Steel Corporation bankruptcy.  When Continental shut down operations in 1986, the Pension Benefit Guaranty Corporation ("PBGC") terminated Continental's underfunded pension plan and then took over the assets of the plan as statutory trustee.  Under the plan termination insurance program set forth in Title IV of the Employee Retirement Income Security Act of 1974 ("ERISA"), the PBGC guarantees payment of eligible pension benefits to plan participants.  The PBGC determined that certain benefits due Continental's plan participants, however, were not "pension benefits" guaranteed under ERISA.  Plaintiffs, 119 former employees of Continental Steel Corporation, unsuccessfully appealed this determination first before the PBGC Appeals Board and then the district court.  One of these plaintiffs, Phil Kauble, now appeals pro se the district court's grant of summary judgment in favor of PBGC.  For the reasons stated in the district court's order, we AFFIRM.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  No such statement having been filed, the appeal is submitted on the briefs and the record